TEMPUR-PEDIC INTERNATIONAL INC. AMENDED AND RESTATED 2 LONG-TERM INCENTIVE PLAN Performance Restricted Stock Unit Award Agreement [Name] This Performance Restricted Stock Unit Award Agreement (this “Agreement”), dated as of [DATE], is between Tempur-Pedic International Inc., a corporation organized under the laws of the State of Delaware (the “Company”), and the individual identified below (the “Grantee”). Grantee: Number of Target Shares in Award: Date of Award: Designated Period: 1.Award of Performance Restricted Stock Units.Pursuant and subject to the Company’s Amended and Restated 2003 Equity Incentive Plan, as amended (as the same may be amended from time to time, the “2003 EIP”) and the Company’s Long-Term Incentive Plan (the “LTI Plan”), the Company grants the Grantee an award (the “Award”) for [NUMBER] of performance restricted stock units (the “PRSUs”), each constituting the right on the terms and conditions set forth herein to a share of the Company’s common stock, par value $0.01 per share (the “Target Shares”), subject to upward or downward adjustment upon the determination of a Final Award (as defined in Section 3 below) (such Target Shares, as so adjusted, the “Shares”).This Award is granted as of [DATE] (the "Grant Date") and is intended to qualify as a Qualified Performance-Based Award. 2.Rights of the PRSUs and Target Shares.The Grantee will receive no dividend equivalent payments on the PRSUs or with respect to the Target Shares.Unless and until a Final Award has been determined and the Grantee has received the Shares in accordance with the terms and conditions described herein, the Grantee shall have none of the attributes of ownership with respect to any Shares. 3.Determination of Final Award. (a)The Target Shares ultimately issued by the Company pursuant to the Award shall be subject to adjustment according to the Company’s achievement (“Performance”) of the Performance Metrics for the Award and compliance with the provisions and rules set forth on Appendix
